Exhibit 10.24
EMULEX CORPORATION
Description of Compensation Arrangements with Non-Employee Directors Effective
June 28, 2010
     The following is a description of the compensation arrangements for the
non-employee directors of Emulex Corporation (the Company).
     Directors’ Fees. Directors who are not employees of the Company receive a
quarterly retainer of $13,750 and reimbursement for travel expenses. In
addition, the Chairmen of the Nominating/Corporate Governance Committee, the
Compensation Committee and the Audit Committee receive additional quarterly
retainers of $1,500, $2,000, and $3,000, respectively. Members of the
Nominating/Corporate Governance Committee and the Compensation Committee (other
than the Chairmen) receive an additional quarterly retainer of $1,000 and
members of the Audit Committee (other than the Chairman) receive additional
quarterly retainers of $2,000. Directors who are employees of the Company
receive no additional compensation for serving on the Board of Directors.
Directors are entitled to reimbursement for out-of-pocket expenses in connection
with attendance at Board and committee meetings.
     In addition, effective June 28, 2010, non-employee directors are entitled
to a $1,500 per meeting fee for each meeting attended by such director in excess
of twelve meetings during the fiscal year.
     Equity Compensation. Upon becoming a director of the Company, a
non-employee director receives an automatic restricted stock award having an
aggregate market value on the date of grant equal to $200,000. The initial
restricted stock award vests as to one half of the shares on the date of grant
and one half of the shares six months after the date of grant. Such initial
automatic grant is in lieu of the automatic 60,000 share option grant provided
for in the Emulex Corporation 1997 Stock Award Plan for Non-Employee Directors
(the Director Plan).
     In addition, on December 2 of each year, each non-employee director
receives an annual restricted stock award having an aggregate market value on
the date of grant equal to $125,000; provided, however, the first annual grant
will be reduced pro rata (based on the percentage of a year served as a director
prior to the date of the first annual grant) if the annual restricted stock
award is granted within less than one year after the grant of the $200,000
initial restricted stock award described above. The annual restricted stock
award vests as to one half of the shares on the date of grant and one half of
the shares six months after the date of grant. Such annual grant is in lieu of
the automatic 20,000 share annual option grant provided for in the Director Plan
and the 7,000 share restricted stock award grant that the Board previously
approved to replace the 20,000 share annual option grant.
     The Board or a designated committee of the Board may grant additional
compensation under the Director Plan to non-employee directors in the form of
stock options, restricted stock awards and/or stock appreciation rights, which
compensation may be in addition to or in lieu of the compensation described
above.
     Indemnification. In addition to the indemnification afforded to directors
under Delaware law and the Company’s Bylaws, the Company typically enters into
an indemnification agreement with a new director upon his or her appointment as
a director. The form of the indemnification agreement is attached as
Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on May 17, 2005.
The Company also maintains directors and officers liability insurance.

